Citation Nr: 1029498	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-30 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, which 
denied the Veteran's claim for service connection for the 
residuals of a back injury.  During the pendency of this appeal, 
jurisdiction of the claims folder was transferred to the RO in 
Montgomery, Alabama.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
The VA will notify the appellant if further action is required.


REMAND

Unfortunately, although it will result in additional delay in 
final adjudication of the Veteran's claim, the Board finds that 
additional development of the evidence is required by governing 
law.

At his May 2010 Board hearing, the Veteran indicated that he is 
receiving disability benefits from the Social Security 
Administration (SSA) due in part to his current back disorder.  
See the hearing transcript pges. 19-20.  The VA is required to 
obtain relevant records held by any federal department or agency 
that the claimant adequately identifies and authorizes the VA to 
obtain.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2009).  Relevant records for the purpose of 
§ 5103A are those records that relate to the injury for which the 
claimant is seeking benefits and have a reasonable possibility of 
helping to substantiate the Veteran's claim.  Golz v. Shinseki, 
590 F.3d 1317, 1321 (Fed. Cir. 2010) citation omitted.

Although disability determinations by the SSA are not controlling 
on the VA, they are pertinent to the adjudication of a claim for 
VA benefits and the VA has a duty to assist the Veteran in 
gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  As records 
regarding an SSA determination in reference to SSA disability 
benefits for a back disorder are clearly relevant to the 
Veteran's current claim, and complete federal SSA records are not 
on file, such records must be obtained before deciding the 
Veteran's claim for service connection for the residuals of a low 
back injury.  

Thus, the Board is required to remand the Veteran's claim for an 
attempt to obtain these records.  The AOJ must make an attempt to 
obtain such records, if they currently exist.  If the AOJ 
concludes that such records do not exist or cannot be obtained, 
such attempt must be documented in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.	Request from the SSA records associated 
with the Veteran's low back disorder.  
Request copies of the disability 
determination and all medical records 
considered in determining his disability 
claim.  If these records are unavailable, 
do not exist, or further attempts to 
obtain them would be futile, a negative 
reply to this effect is required and must 
be associated with the claims file.

2.	Then, review the Veteran's claims file and 
any new information obtained to ensure 
that the foregoing development actions 
have been conducted and completed in full, 
and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication 
of the claim.

3.	Then, readjudicate the claim for service 
connection for the residuals of a back 
injury.  If the claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


